COURT OF CHANCERY
                                       OF THE
    SAM GLASSCOCK III            STATE OF DELAWARE                   COURT OF CHANCERY COURTHOUSE
     VICE CHANCELLOR                                                          34 THE CIRCLE
                                                                       GEORGETOWN, DELAWARE 19947


                              Date Submitted: April 27, 2018
                               Date Decided: May 7, 2018

    Stuart M. Grant, Esquire                        Robert S. Saunders, Esquire
    Michael J. Barry, Esquire                       Ronald N. Brown, III, Esquire
    Michael T. Manuel, Esquire                      Skadden, Arps, Slate, Meagher
    Grant & Eisenhofer P.A.                         & Flom LLP
    123 Justison Street                             920 North King Street
    Wilmington, DE 19801                            One Rodney Square
                                                    Wilmington, DE 19899
    Peter B. Andrews, Esquire
    Craig J. Springer, Esquire
    Andrews & Springer LLC
    3801 Kennett Pike
    Building C, Suite 305
    Wilmington, DE 19807

                 Re: Paul Morris v. Spectra Energy Partners (DE) GP, LP et al., Civil
                 Action No. 12110-VCG

Dear Counsel:

         The following Letter Opinion (as is generally true of letter opinions) is written

for benefit of the parties, with the understanding that it will have little interest for

those uninvolved in the litigation. To those readers so uninvolved, I paraphrase the

philosopher Finn: you won’t know about this case without you have read my

Memorandum Opinion denying in part a motion to dismiss,1 but that ain’t no matter.2


1
Morris v. Spectra Energy Partners (DE) GP, LP, 2017 WL 2774559 (Del. Ch. June 27, 2017).
2
    Mark Twain, The Adventures of Huckleberry Finn 1 (Harper & Brothers 1918) (1885).
I do not intend to repeat the weary complex of facts necessary to the understanding

of this master limited partnership (“MLP”) dispute, to inform the following

resolution of a sub-dispute regarding discovery obligations. Sufficient to understand

the discovery issue is that a transfer of certain assets of the MLP, by the general

partner to its principal, is constrained by the general partner’s duty to act in good

faith with respect to the transaction; that the Complaint alleges lack of good faith;

and that the dispute is over two redacted documents to which I find the attorney-

client privilege attaches, and that are relevant to the good-faith issue. I agreed to

review the documents in camera. They include emails between counsel for the

general partner’s Conflicts Committee,3 on the one hand, and the members of that

Committee and its financial advisor, on the other.

       I conclude that the redacted portions of the documents in dispute are not

subject to discovery.4 My rationale follows.




3
  Capitalized terms not defined here have the same meaning as in my June 27 Memorandum
Opinion.
4
  Because of my decision here, I need not decide whether the identification of the documents by
the Plaintiff, following inadvertent disclosure and a clawback, violated the confidentiality order in
this case.
                                                 2
                         I. DOES THE PRIVILEGE APPLY?

       The attorney-client privilege promotes justice by encouraging candor between

clients and their attorneys.5 The privilege is codified in Delaware Rule of Evidence

502(b), which provides that

       [a] client has a privilege to refuse to disclose and to prevent any other
       person from disclosing confidential communications made for the
       purpose of facilitating the rendition of professional legal services to the
       client (1) between the client or the client’s representative and the
       client’s lawyer or the lawyer’s representative, (2) between the lawyer
       and the lawyer’s representative, (3) by the client or the client’s
       representative or the client’s lawyer or a representative of the lawyer to
       a lawyer or a representative of a lawyer representing another in a matter
       of common interest, (4) between representatives of the client or
       between the client and a representative of the client, or (5) among
       lawyers and their representatives representing the same client.6

The attorney-client privilege is critical to “the proper administration of justice,” but

it is not absolute.7 There are several exceptions to the privilege, some of which are

codified in Delaware Rule of Evidence 502(d).8 “The burden of proving that the

[attorney-client] privilege applies to a particular communication is on the party

asserting the privilege.”9




5
  Wal-Mart Stores, Inc. v. Ind. Elec. Workers Pension Trust Fund IBEW, 95 A.3d 1264, 1278 (Del.
2014); accord Zirn v. VLI Corp., 621 A.2d 773, 781 (Del. 1993) (“The attorney-client privilege is
intended to encourage full and frank communication between clients and their attorneys.”).
6
  D.R.E. 502(b).
7
  Salberg v. Genworth Fin., Inc., 2017 WL 3499807, at *3 (Del. Ch. July 27, 2017).
8
  See D.R.E. 502(d) (enumerating exceptions to the attorney-client privilege).
9
  Moyer v. Moyer, 602 A.2d 68, 72 (Del. 1992)
                                               3
       The attorney-client privilege protects legal advice only; it does not shield

business advice.10 Thus, “[a]n attorney performing a business function ‘cannot avail

himself of the protection associated with the attorney-client privilege.’”11 Where

business and legal advice cannot be separated in a given communication, “the

communication will be considered privileged only if the legal aspects

predominate.”12 On the other hand, where business and legal advice can be easily

segregated, the communication “must be produced with the legal-related portions

redacted.”13 And if “it is too difficult to determine if the legal issues predominate in

a given communication,” “the party asserting the privilege will be given the benefit

of the doubt, and the communication will not be ordered produced.”14

       Having reviewed the two documents in camera, I find that the redacted

portions contain communications protected by the attorney-client privilege. The

documents include a series of emails between the Conflicts Committee’s counsel,

the members of the Committee, and the Committee’s financial advisor.15 The

redacted portions of those emails reflect a combination of legal and business advice

relating to a draft of the agreement that ultimately effectuated the transaction at issue


10
   MPEG LA, L.L.C. v. Dell Global B.V., 2013 WL 6628782, at *2 (Del. Ch. Dec. 9, 2013).
11
   In re Appraisal of Dole Food Co., Inc., 114 A.3d 541, 561 (Del. Ch. 2014) (quoting Lee v. Engle,
1995 WL 761222, at *3 (Del. Ch. Dec. 15, 1995)).
12
   MPEG LA, L.L.C., 2013 WL 6628782, at *2.
13
   Cephalon, Inc. v. Johns Hopkins Univ., 2009 WL 5103266, at *1 (Del. Ch. Dec. 4, 2009).
14
   MPEG LA, L.L.C., 2013 WL 6628782, at *2.
15
   The documents also include emails between the Committee’s counsel and counsel for SE Corp,
though those emails are not redacted.
                                                4
in this case. It is clear to me that the business and legal aspects of that advice cannot

be separated.     It is also clear to me that the legal component of the advice

predominates over the business component. Thus, the redacted portions of the

emails are protected by the attorney-client privilege.16

          II. DOES AN EXCEPTION TO THE PRIVILEGE APPLY?

       Having found that the redacted portions of the emails are subject to the

attorney-client privilege, I next address whether they nonetheless fall within an

exception to the privilege. The Plaintiff argues that unredacted copies of the emails

must be produced under the “at issue” and Garner17 exceptions. In my view, neither

of those exceptions applies here; thus, I decline to compel production.

       A. The “At Issue” Exception

       The attorney-client privilege “can be waived when a party places an otherwise

privileged communication ‘at issue’ in the litigation.”18 The at-issue exception

applies where “(1) a party injects the privileged communications themselves into the

litigation, or (2) a party injects an issue into the litigation, the truthful resolution of

which requires an examination of confidential communications.”19 “Application of


16
   See Sicpa Holdings, S.A. v. Optical Coating Lab., Inc., 1996 WL 636161, at *4 (Del. Ch. Oct.
10, 1996) (“Document B11 reflects communications made specifically between an attorney and a
client. Moreover, based on an in camera review of the document, the primary purpose of the
communications appears to have been to assist in the rendition of legal services (even if the
communications also assisted the client in making a strategic business decision).”).
17
   Garner v. Wolfinbarger, 430 F.2d 1093 (5th Cir. 1970).
18
   Alaska Elec. Pension Fund v. Brown, 988 A.2d 412, 419 (Del. 2010).
19
   Id. (internal quotation marks and citation omitted).
                                              5
the at-issue exception is guided by considerations of ‘fairness and discouraging use

of the attorney-client privilege as a litigation weapon.’”20 In the oft-repeated cliché,

the exception “recognizes that a party cannot use the attorney-client privilege as both

a ‘shield’ from discovery and a ‘sword’ in litigation.”21 Nevertheless, a defendant

does not waive the privilege simply by denying a plaintiff’s allegations.22

       Here, the Plaintiff does not argue that SEP GP injected the privileged

communications themselves into the litigation. Instead, the Plaintiff claims that SEP

GP put at issue whether the Conflicts Committee in fact viewed “Reduced GP Cash

Flow”/“IDR Reduction” as consideration. But that is incorrect. It was the Plaintiff

who raised this issue. The crux of the Complaint is that the Committee acted in bad

faith by knowingly approving a transfer of SEP assets to SE Corp for approximately

$500 million less than they were actually worth.23 The Committee’s financial

advisor initially valued the consideration to be received by SEP at $1.46 billion,



20
   Sokol Holdings, Inc. v. Dorsey & Whitney, LLP, 2009 WL 2501542, at *6 (Del. Ch. Aug. 5,
2009) (quoting Citadel Holding Corp. v. Roven, 603 A.2d 818, 825 (Del. 1992)).
21
   In re Quest Software Inc. S’holders Litig., 2013 WL 3356034, at *2 (Del. Ch. July 3, 2013).
22
   See Lorenz v. Valley Forge Ins. Co., 815 F.2d 1095, 1098 (7th Cir. 1987) (“To waive the
attorney-client privilege by voluntarily injecting an issue in the case, a defendant must do more
than merely deny a plaintiff’s allegations. The holder must inject a new factual or legal issue into
the case. Most often, this occurs through the use of an affirmative defense.”); see also Paul R.
Rice, Attorney-Client Privilege in the United States § 9:52 (2017) (“Under the [dominant]
approach [to the at-issue exception], the client must inject a new issue into the case before his
allegations will be construed as waiving the attorney-client privilege for communications that are
relevant to the issue. Only if the substance of the opposing party’s claim has not already raised
the same issue will the client’s position jeopardize his privilege protections.” (emphasis added)
(footnote omitted)).
23
   Compl. ¶¶ 1–4.
                                                 6
$575 million of which would come from “Reduced GP Cash Flow.”24 The problem

was that, according to the Complaint, “‘Reduced GP Cash Flow’ . . . is not an

element of consideration that was to be received by SEP in exchange for transferring

the . . . assets to SE Corp.”25 Perhaps recognizing this reality, the Committee’s

financial advisor switched gears, excluding “Reduced GP Cash Flow” from its final

presentation and estimating in its fairness opinion that SEP would receive only $946

million in the transaction.26 The Committee purportedly knew, however, that the

assets SEP was giving up would be valued at $1.5 billion when SE Corp transferred

them to DCP.27 In my motion-to-dismiss opinion, I held that this half-a-billion dollar

gap in consideration (and the Committee’s apparent knowledge of that gap) raised a

reasonable inference of bad faith.28

       Thus, it was the Plaintiff, not SEP GP, who put at issue whether the

Committee truly believed that “Reduced GP Cash Flow” constituted consideration.

Indeed, the Complaint itself suggests that the Committee could not have viewed it




24
   Id. ¶ 41.
25
   Id. ¶ 42.
26
   Id. ¶¶ 44, 50–51. For purposes of this discussion, I consider only the allegations in the Complaint
itself, and not the documents submitted by SEP GP in support of its motion to dismiss. See Morris,
2017 WL 2774559, at *6 (“While there is some apparent inconsistency between the Complaint
and the briefing in this matter, it appears from the presentations incorporated by the Complaint
that the Reduced GP Cash Flows were not included by Simmons, in its final presentation, in the
value of the consideration exchanged from SE Corp to SEP, but continued to be counted as part
of the total value of the deal to SEP.”).
27
   Compl. ¶ 48.
28
   Morris, 2017 WL 2774559, at *16.
                                                  7
as such, in part because the Committee’s financial advisor allegedly never mentioned

“Reduced GP Cash Flow” as a component of value after its initial presentation. And

if the Committee did not perceive half a billion dollars of value in “Reduced GP

Cash Flow” as consideration, it may have acted in bad faith by agreeing to transfer

assets it knew were worth far more than what SE Corp was giving up. To be sure,

SEP GP addressed this issue in arguing for dismissal of the Complaint, but a

defendant does not waive the attorney-client privilege simply by advancing

arguments for dismissal that respond to allegations in a pleading.

       The Plaintiff argues that this case is analogous to JP Morgan Chase & Co. v.

American Century Cos., Inc.29 Not so. In JP Morgan, American Century held an

option to buy back shares from JP Morgan, a major investor in American Century.30

Under the option agreement, the per share purchase price would be conclusively

determined by an independent advisor.31 JP Morgan had a contractual right to

challenge the advisor’s determination if it believed in good faith that the valuation

was manifestly wrong.32 American Century exercised its option right in July 2011,

when it was in the midst of arbitrating breach of contract claims against JP Morgan.33

As it turned out, JP Morgan had already conceded liability in the arbitration, and in



29
   2013 WL 1668393 (Del. Ch. Apr. 18, 2013).
30
   Id. at *1.
31
   Id.
32
   Id.
33
   Id.
                                               8
August, American Century received about $373 million in damages.34 JP Morgan

alleged that American Century breached the implied covenant of good faith and fair

dealing by failing to disclose to the independent advisor the value of its pending

arbitration claims against JP Morgan.35 According to JP Morgan, if the independent

advisor had known American Century’s arbitration claims were worth hundreds of

millions of dollars, it would have incorporated that information into its valuation of

American Century’s share price.36

        American Century sought discovery relating to JP Morgan’s calculation of its

litigation reserve for the arbitration claims.37 That information was relevant because,

if JP Morgan had placed a very low value on the claims, American Century might

not have been obligated to disclose its own calculations to the independent advisor.38

The Court held that documents reflecting JP Morgan’s litigation reserve calculations

were privileged.39 But it found that JP Morgan had waived the privilege by

“inject[ing] the valuation issue into the litigation.”40 Specifically, having alleged

that American Century should have disclosed its valuation, JP Morgan “could have




34
   Id.
35
   Id.
36
   Id.
37
   Id. at *2.
38
   Id. at *4.
39
   Id. at *3.
40
   Id. at *4.
                                          9
reasonably foreseen that American Century would seek to expose JP Morgan’s own

beliefs as to the valuation of the arbitration claims as a defense.”41

       Here, by contrast, SEP GP did not raise the issue that led the Plaintiff to seek

discovery regarding the Committee’s beliefs about “Reduced GP Cash Flow.”

Instead, the Plaintiff is simply seeking discovery relevant to allegations he himself

advanced in his Complaint. That does not give him carte blanche to invade the

attorney-client privilege as to discovery material that bears on those allegations.

Thus, JP Morgan does not help the Plaintiff, and the at-issue exception is

inapplicable.

       B. The Garner Exception

       The Garner exception is a judicially created doctrine founded on the

recognition that “where the corporation is in suit against its stockholders on charges

of acting inimically to stockholder interests, protection of those interests as well as

those of the corporation and of the public require that the availability of the privilege

be subject to the right of the stockholders to show ‘good cause’ why the privilege

should not apply.”42 A corporation invokes the attorney-client privilege through its

officers and directors; those individuals owe a duty as fiduciaries to the stockholders

to exercise the privilege in the best interests of the corporation.43 On the other hand,

41
   Id.
42
   Grimes v. DSC Commc’ns Corp., 724 A.2d 561, 568 (Del. Ch. 1998) (quoting Garner, 430 F.2d
at 1103–04).
43
   Zirn, 621 A.2d at 781.
                                            10
“management has a legitimate concern that its confidential communications should

be allowed to remain confidential.”44 Thus, the Garner exception balances “the

privilege’s purpose of encouraging open communication between counsel and client

[against] . . . the right of a stockholder to understand what advice was given to

fiduciaries who are charged with breaching their duties.”45 Our Supreme Court has

described the Garner exception as “narrow, exacting, and intended to be very

difficult to satisfy.”46

       Garner provides the following non-exhaustive list of factors a court may

consider in deciding whether the exception should apply:

       [1] the number of shareholders and the percentage of stock they
       represent; [2] the bona fides of the shareholders; [3] the nature of the
       shareholders’ claim and whether it is obviously colorable; [4] the
       apparent necessity or desirability of the shareholders having the
       information and the availability of it from other sources; [5] whether, if
       the shareholders’ claim is of wrongful action by the corporation, it is of
       action criminal, or illegal but not criminal, or of doubtful legality; [6]
       whether the communication related to past or to prospective actions; [7]
       whether the communication is of advice concerning the litigation itself;
       [8] the extent to which the communication is identified versus the extent
       to which the shareholders are blindly fishing; [9] the risk of revelation
       of trade secrets or other information in whose confidentiality the
       corporation has an interest for independent reasons.47




44
   Metro. Bank & Trust Co. v. Dovenmuehle Mortg., Inc., 2001 WL 1671445, at *2 (Del. Ch. Dec.
20, 2001).
45
   de Vries v. Diamante Del Mar, L.L.C., 2015 WL 3534073, at *4 (Del. Ch. June 3, 2015), adopted
by 2015 WL 3902623 (Del. Ch. June 18, 2015).
46
   Wal-Mart Stores, Inc., 95 A.3d at 1278.
47
   Garner, 430 F.2d at 1104.
                                              11
Garner itself does not say that certain factors are more important than others, but

Delaware courts have typically accorded “particular significance” to three.48 “They

are: (1) the colorability of the claim; (2) the extent to which the communication is

identified versus the extent to which the shareholders are blindly fishing; and (3) the

apparent necessity or desirability of shareholders having the information and

availability of it from other sources.”49

       Here, the Plaintiff is a unitholder in a limited partnership, and he is pursuing

a derivative action premised on an alleged breach of contract.                          The limited

partnership agreement at issue expressly eliminates all fiduciary duties.50

Nevertheless, the Plaintiff argues that Garner requires production of unredacted

copies of the emails reviewed in camera. Thus, the Plaintiff’s Motion raises an issue

that has yet to be addressed by a written opinion in this state: does the Garner




48
   Salberg, 2017 WL 3499807, at *5 (quoting In re Fuqua Indus. Inc., 2002 WL 991666, at *4
(Del. Ch. May 2, 2002)).
49
   Id. (internal quotation marks omitted).
50
   David Aff. Ex. 1, § 7.9(e) (“Except as expressly set forth in this Agreement, neither the General
Partner nor any other Indemnitee shall have any duties or liabilities, including fiduciary duties, to
the Partnership or any Limited Partner or Assignee and the provisions of this Agreement, to the
extent that they restrict, eliminate or otherwise modify the duties and liabilities, including fiduciary
duties, of the General Partner or any other Indemnitee otherwise existing at law or in equity, are
agreed by the Partners to replace such other duties and liabilities of the General Partner or such
other Indemnitee.”); see also Allen v. Encore Energy Partners, L.P., 72 A.3d 93, 100–01 (Del.
2013) (noting that identical language in a limited partnership agreement eliminated common-law
fiduciary duties).
                                                  12
exception apply to a limited partnership that has eliminated common-law fiduciary

duties?51 In my view, the answer to that question is no.

       At the outset, this Court has expressly held that the Garner exception “will

not apply absent a fiduciary relationship.”52 That is in line with how courts in other

jurisdictions tend to approach Garner. In most jurisdictions, courts will not apply

the balancing test set out above unless they first determine that there is a fiduciary

relationship between the party challenging the privilege and the party asserting it. 53

The reason for this threshold requirement goes to the core of the Garner exception.

At bottom, Garner rests on the mutuality of interest that exists “when a fiduciary

(such as a corporate director) seeks legal advice in connection with actions taken or


51
   I need not, and do not, comment here on the applicability of Garner to situations where the MLP
unitholder or limited liability company member is seeking to vindicate fiduciary obligations. I
note, however, that this Court has applied Garner to limited partnerships, though those cases
appear not to have involved partnership agreements that waived fiduciary duties. See Metro. Bank
& Trust Co., 2001 WL 1671445, at *2–4 (finding that Garner “may allow a limited partner, under
certain circumstances, to gain access to . . . otherwise privileged [communications],” but holding
that the circumstances did not warrant application of the exception); Gotham Partners v. Hallwood
Realty, 1999 WL 252377, at *3 (Del. Ch. Mar. 31, 1999) (declining to apply Garner for lack of
good cause, but noting that “[t]he limited partners’ access to legal counsel should be analyzed as
the contingent right of a shareholder in a derivative suit to demand privileged documents from the
company’s board of directors”); Cont’l Ins. Co. v. Rutledge & Co., Inc., 1999 WL 66528, at *2 &
n.8 (Del. Ch. Jan. 26, 1999) (noting that Garner applies to limited partnerships, and that “[a]bsent
a clear modification of the statutory and common law fiduciary rules, . . . it is entirely appropriate
for the Court to import rules of law and notions of fairness from outside the limited partnership
context”).
52
   Cont’l Ins. Co., 1999 WL 66528, at *5 & n.28 (collecting cases).
53
    See Note, An Uncertain Privilege: Reexamining Garner v. Wolfinbarger and Its Effect on
Attorney-Client Privilege, 35 Cardozo L. Rev. 1217, 1232 (2014) (“The most popular reading of
Garner employs a stratified analysis. Only after finding the existence of a common law or statutory
fiduciary relationship between the party seeking discovery and the party attempting to invoke the
attorney-client privilege do most courts then weigh the good cause requirements.” (footnote
omitted)).
                                                 13
contemplated in his role as a fiduciary.”54 “Because the director is obligated to act

in the best interest of the corporation and its shareholders, there is a mutuality of

interest among the director, the corporation, and the shareholders when such legal

advice is sought.”55 Indeed, the stockholder is the ultimate beneficiary of legal

advice sought by fiduciaries qua fiduciaries.56                Thus, if the stockholder can

demonstrate sufficient cause, she ought to be able to view communications reflecting

that advice.57

       Where there is no mutuality of interest between the parties, however, Garner

does not apply.58 It is true that Garner has been extended to situations far removed

from stockholder derivative suits, including “actions by union members against

union officers; an action by trust beneficiaries against the trust and its trustee; an

action by an excess insurer against the primary insurer; [and] an action by creditors

against a bankruptcy creditor’s committee.”59 But in each of these situations, the

court determined that a fiduciary relationship existed.60                  Such a relationship




54
   In re Fuqua Indus., Inc., 2002 WL 991666, at *3; accord In re Freeport-McMoRan Sulphur,
Inc., 2005 WL 225040, at *2 (Del. Ch. Jan. 26, 2005) (“In order to succeed in their motion to
compel [on the basis of Garner], the plaintiffs bear the burden of demonstrating . . . mutuality of
interest.”)
55
   In re Fuqua Indus., Inc., 2002 WL 991666, at *3.
56
   Id.
57
   Id.
58
   See, e.g., Cont’l Ins. Co., 1999 WL 66528, at *2 (noting that Garner applies only “[i]f a litigant
can first establish that a mutuality of interest existed between the parties”).
59
   Rice, supra, § 8:24.
60
   Id.
                                                14
established the requisite mutuality of interest between the party opposing the

privilege and the party asserting it.61 As one leading treatise puts it, “[t]he only

prerequisite for the application of Garner is the existence of a fiduciary relationship

between the parties in dispute.”62

       Here, as noted above, there is no fiduciary relationship between the parties.

To the contrary, the limited partnership agreement is a contract, and it contains a

provision that expressly disclaims common-law fiduciary duties. Thus, by investing

in the MLP and becoming a unitholder, the Plaintiff entered into a purely contractual

relationship.63 The elimination of fiduciary duties from that relationship means the

Plaintiff, and other unitholders, “can no longer hold the general partner to fiduciary

standards of conduct, but instead must rely on the express language of the

partnership agreement to sort out the rights and obligations among the general

partner, the partnership, and the limited partner investors.”64 The litigants here are


61
   Id.
62
    Donald J. Wolfe, Jr. & Michael A. Pittenger, Corporate and Commercial Practice in the
Delaware Court of Chancery § 7.02[c][3] (2016) (alteration in original) (citation omitted).
Notably, courts often describe Garner as the “fiduciary duty exception.” See, e.g., Oliver v. Boston
Univ., 2004 WL 944319, at *2 (Del. Ch. Apr. 26, 2004) (“Under the so-called fiduciary duty
exception to the attorney-client privilege, shareholders who enjoy a ‘mutuality of interest’ with
corporate management may obtain access to the corporation’s confidential communications with
counsel upon a showing of ‘good cause.’” (emphasis added)).
63
   See, e.g., Allen v. El Paso Pipeline GP Co., L.L.C., 2014 WL 2819005, at *19–20 (Del. Ch. June
20, 2014) (describing a limited partnership agreement that eliminated all fiduciary duties as
creating “a purely contractual relationship”), aff’d, 2015 WL 803053 (Del. Feb. 26, 2015).
64
   Dieckman v. Regency GP LP, 155 A.3d 358, 366 (Del. 2017); see also Haynes Family Trust v.
Kinder Morgan G.P., Inc., 2016 WL 912184, at *2 (Del. Mar. 10, 2016) (“[W]ith the benefits of
investing in alternative entities often comes the limitation of looking to the contract as the
exclusive source of protective rights.”).
                                                15
contractual counterparties. Given the absence of any fiduciary relationship between

these parties, the mutuality of interest that underpins the Garner exception does not

exist.65 Garner is therefore inapplicable, and I decline to compel production of

unredacted copies of the emails reviewed in camera.

       To the extent the foregoing requires an Order to take effect, IT IS SO

ORDERED.



                                                       Sincerely,

                                                       /s/ Sam Glasscock III

                                                       Sam Glasscock III




65
   Cf. Asian Vegetable Research & Dev. Ctr. v. Inst. of Int’l Educ., 1996 WL 14448, at *6–7
(S.D.N.Y. Jan. 16, 1996) (“In those contracts that contain a disclaimer of fiduciary duty, the terms
of the contract will govern and the attorney-client privilege will not permit discovery on the
communications. . . . The [plaintiffs] having failed to show a fiduciary relationship between the
parties, [they] cannot assert the exception to the privilege.”); In re Colocotronis Tanker Sec. Litig.,
449 F. Supp. 828, 833 (S.D.N.Y. 1978) (declining to apply Garner because “the plaintiff banks
entered into participation agreements with EABC in which rights and duties were clearly
delineated and benefits clearly stated. The fact the EABC occupied a central position in these
transactions and that EABC managed the loans whose profitability would inure to the benefit of
the plaintiffs does not mean that these agreements established a special fiduciary or trust
relationship. The indicia of such a situation are not present here. Rather, these agreements are
arms-length contracts between relatively sophisticated financial institutions and do not establish
fiduciary relationships such as exist between the management of a corporation and the
corporation’s shareholders or even its debenture holders” (citations omitted)).
                                                 16